Citation Nr: 1530395	
Decision Date: 07/16/15    Archive Date: 07/24/15

DOCKET NO.  12-02 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for headaches, to include as secondary to service-connected deviated nasal septum.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1986 to June 1990 and from January 1991 to March 1991.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran underwent a VA examination in conjunction with his claim in March 2012.  The report of that examination states that it is less likely than not that the Veteran's current headaches are caused or aggravated by his service-connected deviated nasal septum.  The examiner reasoned that the Veteran gave a history of headaches since 2006.  The examiner noted that a May 2009 CT scan revealed sinusitis and a deviated septum.  However, the VA examiner opined that because the Veteran was not having any problems after service for about five years, it is less likely than not that the headaches were due to service.  Additionally, the VA examiner indicated that the Veteran reported having had sinus, submucous resection and correction of fractured nasal septum in service.  The examiner pointed out that there was no record of this in service but instead records reflect that this was done in 2009.  The examiner also noted that the record reflects fracture of the tip of the nasal bone in 1993, and that there was no follow up treatment after the initial treatment.

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Here, there is not an adequate rationale for the opinion that the Veteran's headaches are not caused or aggravated by the service-connected deviated nasal septum.  In this regard, the Veteran's report of medical history dated in March 1991, shows that he reported headaches.  The doctor's note states that the Veteran strained his neck in 1986 and has occasional musculoskeletal headaches.  Moreover, the Veteran, in a December 2013 statement, indicated that he did not state that he had surgery to correct his deviated septum during service.  The Veteran also complained, in his January 2012 VA Form 9, that the examiner did not address the fact that headaches are a common symptom of a deviated septum.  The Board notes that a November 2011 VA treatment record lists headaches when describing an interim history pertinent to the Veteran's deviated symptom.  Therefore, under these circumstances, a remand is required for a medical opinion based upon an accurate review of the Veteran's documented medical history and one that includes a complete rationale.

As the Veteran receives VA treatment and the most recent VA treatment records in the claims file are dated in January 2013, up-to-date VA treatment records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records dating from January 2013 to the present, and associate them with the claims file.

2.  Return the claims file to the March 2012 VA examiner request that the examiner provide an opinion as to the etiology of the Veteran's headaches.  The examiner must review the claims file, to include the service treatment records and the November 2011 VA treatment record referred to above.  Thereafter, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's headaches are etiologically related to service, or are caused or aggravated (permanently increased in severity beyond the normal progression of the disease) by the Veteran's service-connected deviated nasal septum.

The examiner must discuss the November 2011 VA treatment record noting headaches along with the description of the interim history of the deviated septum.

A complete rationale must be provided.

If the March 2012 VA examiner is unavailable, the requested opinion must be obtained from another suitable examiner.  If the new examiner determines that a new VA examination is warranted, one should be scheduled. 

3.  The RO must then readjudicate the claim and, thereafter, if the claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




